68 U.S. 220
17 L.Ed. 530
1 Wall. 220
Gelpckev.City of Dubuque
December Term, 1863

THIS suit differed from 80—the principal one—only in the fact that the bonds of the city, which in this case bore date 1st September, 1855, were issued prior to the passage of the act of 28th January, 1857, specially authorizing the city to subscribe to the railroads for which the bonds in No. 80 had been subsequently given. The bonds rested in this case (No. 81), therefore, on the charter of the city (approved February 24, 1847), authorizing it 'to borrow money for public purposes,' and on an act passed 25th January, 1855, before the bonds were issued, one section of which enacted that whenever 'any company shall have received, or may hereafter receive, the bonds of any city or county upon subscription of stock by such city or county, such bonds may bear an interest at a rate not exceeding ten per cent., and may be sold by the company at such discount as may be deemed expedient,' and which enacted also (§ 3), that 'the provisions of this act shall apply to any railroad bonds which have been heretofore issued, as well as to those which may hereafter be issued.'
Mr. JUSTICE SWAYNE, after stating the difference between the case and No. 80, and quoting this act, thus delivered the opinion of the court:


1
'In this act it is clearly implied that cities have authority to subscribe for railroad stock, and to issue their bonds in payment of it. What is implied in a statute is as much a part of it as what is expressed. (United States v. Babbitt, 1 Black, 61.) Considering the subject in the light of these acts, we entertain no doubt that the city possessed the power to issue these bonds.'


2
JUDGMENT REVERSED AND CASE REMANDED.